Nichols, J.
This appeal is from a judgment of the trial court overruling appellant’s exceptions to the final report of appellee as administrator of the estate of Francis M. Craven, deceased, who was the grandfather of appellant. By said report, appellant was not permitted to participate in the distribution because of an advancement which, as appeared by the report, had been made to her father, then deceased, who was the son of appellee’s decedent. In a partition proceeding theretofore between the heirs of said Francis M. Craven, deceased, Ruth F. Craven, .the widow of said deceased, had testified as a witness. The widow having died, testimony in the former suit, transcribed by the shorthand reporter, was read in evidence in the present case. It does not appear that there was any objection to it or any motion to strike it out, or any exception saved. Unless such questions are first raised in the trial court, they will not be considered on appeal: 1 Ind. Digest, Appeal, §204. With this evidence before the court, there was ample evidence to sustain the decision of the court, and it was not contrary to law. It does not appear that there was any objection to any of the evidence. As the only questions presented in the motion for a new trial, except as above considered, pertain to the admissibility of evidence, there is no available error. The judgment is affirmed.